DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 05/09/2018 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the subject” in lines 5, 8, and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 6, 10, and 11 recite: “to derive timing of a data acquisition” which is unclear and indefinite as the exact meaning of the “timing” is not clear. Does the timeing 
Claim 1 further recites: “indicate a relationship among a cardiac cycle, cycstole, and diastole of the subject”. It is entirely unclear what type of relationship is being claimed? is a relationship between the duration and timing of the cycles are being claimed? or is a relationship between tissue motion and properties of the heart is being claimed during those phases of the heartbeat? As a result, the metes and bounds of the claim are not clear and the claim is considered to be indefinite. For the purposes of examination, it is assumed that a relationship between the timing period of the various cycles of the hear beat is being claimed.
Claim 3 recites: “as the regression model, the processing circuitry derives a plurality of regression models” implying that the regression model comprise of a plurality of models while claim 1 upon which claim 3 depends recites: “derive “a” subject specific regression model” which implies that there is only a single model derived. It is not clear then how many models are supposed to be derived? Is a single model derived which comprises of various segments? Or various models are derived? Etc. As a result, the metes and bounds of the claim are not clear and the claim is considered to be indefinite. For the purposes of examination, it is assumed that a plurality of models are derived.
Claim 4 recites: “the relationship is related to a boundary between the systole and the diastole”. As explained regarding claim 1, the nature of the relationship and the boundary is not clear in the claim, which makes the claim indefinite and unclear. In particular, it is not clear whether the relationship and the boundary are referring to the boundary of the timings or periods of the systole and diastole or that they refer to a characteristic of the heart or blood during the transition between systole and diastole. As a result, the metes and bounds of the claims are not clear and the claims are considered to be indefinite. For the purposes of examination, it is assumed that the boundary is between the timing of the systole and diastole.
Claim 10 recites: “the processing circuitry determines a stationary phase of the heart by using data obtained on a stage prior to the synchronization imaging”. It is entirely unclear and indefinite as to what the claim intends by “on a stage”. Is the data obtained while the patient was on some sort of stage?  Is the data obtained during a phase of the heart prior to imaging? Or something else is intended. As a result, the metes and bounds of the claim are not clear and the claim is considered to be indefinite. For the purposes of examination, it is assumed that the data is obtained “prior” to synchronization imaging.
Claims 2, 5, 7-9, and 12-18 depend upon rejected claim 1 and are therefore considered to be indefinite as well by virtue of their dependency upon an indefinite claim base.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki”.
Regarding claim 1, Nobuyuki discloses a medical image diagnosis apparatus [see claim 1 and [0019] of Nobuyuki] comprising processing circuitry [signal processing system 7; see [0019] and [0025] of Nobuyuki] configured:
 to derive a subject-specific regression model that indicates a relationship among a cardiac cycle, systole, and diastole of the subject; [see [0030]-[0035] of Nobuyuki disclosing deriving a regression relationship (see [0035] in particular disclosing using average values of the Trr ) between various timings of the heart beat during the systole, and diastole of the subject]
to derive timing of a data acquisition in a synchronization imaging performed in synchronization with heartbeats of a heart of the subject, by using the derived regression model and electrocardiographic information of the subject obtained during an image taking process [see [0036]-0039] disclosing using the formula achieved in [0034] and the average values measured such as average of Trr to deriving a data acquisition timing DT (i.e. trigger delay time); see specially last paragraph of [0039]]; and 
to control the synchronization imaging so that the data acquisition is performed with the derived timing. [see [0039] of Nobuyuki] 
Regarding claim 2, Nobuyuki further discloses that the processing circuitry further derives a data acquisition time period in the synchronization imaging [see [0038]-[0039] disclosing determining the AT (i.e. Acquisition time period of the imaging)], and the processing circuitry controls the synchronization imaging so that the data acquisition is performed for the derived data acquisition time period.[see [0039] of Nobuyuki]  
Regarding claim 3, Nobuyuki further discloses that as the regression model, the processing circuitry derives a plurality of regression models corresponding to multiple states of the heart of the subject.  [see [0039], last paragraph; if the heart rate of the patient changes, the values are calculated again and a new regression relationship is determined]
Regarding claim 4, Nobuyuki further discloses that the relationship is related to a boundary between the systole and the diastole. [see [0030]; the DT is determined for a time between systole an diastole (i.e. QT is the boundary between Q wave and T wave and TQ is the boundary between T-wave and Q-wave)]
Regarding claim 5, Nobuyuki further discloses that the boundary is a T-wave in an electrocardiographic waveform.  [see [0030]; the DT is determined for a time between systole an diastole (i.e. QT is the boundary between Q wave and T wave and TQ is the boundary between T-wave and Q-wave)]
Regarding claim 6, Nobuyuki further discloses that while the synchronization imaging is being performed, the processing circuitry derives the timing of the data acquisition by using the regression model suitable for a state of the heart of the subject.[see [0038]-[0039] of Nobuyuki disclosing that for a specific heart rate (state of the heart) of the subject, the formula is calculated and applied] 
Regarding claim 7, Nobuyuki further discloses that while the synchronization imaging is being performed, the processing circuitry judges a state of the heart of the subject.[see [0039] especially lines 6-8 disclosing that as the synchronization is performed, the heart rate (state of the heart) is being monitored]  
Regarding claim 8, Nobuyuki further discloses that while the synchronization imaging is being performed the processing circuitry corrects the regression model in accordance with a result of judging a state of the heart of the subject. [see [0038]-[0039] disclosing that when the state of the heart (i.e. a specific heart rate of the heart) changes, new values are calculated for the regression relationship]
Regarding claim 17, Nobuyuki further discloses that the processing circuitry selects a template that best matches the electrocardiographic information acquired from the subject, from among a plurality of types of templates on which the regression model is based and further derives the subject-specific regression model on a basis of the selected template.[see [0038]-[0039] of Nobuyuki disclosing that for a specific heart rate (state of the heart) of the subject, the formula is calculated and applied] 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Witschey et al. (U.S. Publication No. 2017/0332981) hereinafter “Witschey”.
Regarding claim 9, Nobuyuki further discloses when the state of the heart of the subject goes into a state outside a range to which the regression model is applicable, the processing circuitry changes the model. [see [0039], last paragraph; if the heart rate of the patient changes, the values are calculated again and a new regression relationship is determined]
Nobuyuki does not expressly disclose that the processing circuity cancels the data acquisition or discards data acquired by the data acquisition.
Witschey, directed towards MRI imaging with consideration of heartrate and gating during the scanning [see abstract of Witschey] further discloses that the processing circuitry cancels the data acquisition or discards data acquired by the data acquisition when the heart of the subject goes into a state outside a normal considered range [see [0036] of Witschey discloses that when the heart exhibits arrhythmia (i.e. goes outside normal range), the data associated with that period is discarded)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of Nobuyuki further and make it such that it cancels that data acquisition or discards the data acquired by the data acquisition when the heart of the subject goes into a state outside a range to which the regression model is applicable according to the teachings of Witschey in order to keep the data at high accuracy level [see [0036] of Witschey]
Regarding claim 18, Nobuyuki further discloses that the processing circuitry derives an interval between a boundary between the systole and the diastole and a predetermined waveform by using the regression model. [see [0030]; the DT is determined for a time between systole an diastole (i.e. QT is the boundary between Q wave and T wave and TQ is the boundary between T-wave and Q-wave)] and when a derived value of the interval is outside a tolerated range, the processing circuitry changes the model. [see [0039], last paragraph; if the heart rate of the patient changes, the values are calculated again and a new regression relationship is determined]
Nobuyuki does not expressly disclose that the processing circuity cancels the data acquisition or discards data acquired by the data acquisition.
Witschey, directed towards MRI imaging with consideration of heartrate and gating during the scanning [see abstract of Witschey] further discloses that the processing circuitry cancels the data acquisition or discards data acquired by the data acquisition when the heart of the subject goes into a state outside a normal considered range [see [0036] of Witschey discloses that when the heart exhibits arrhythmia (i.e. goes outside normal range), the data associated with that period is discarded)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of Nobuyuki further and make it such that it cancels that data acquisition or discards the data acquired by the data acquisition when the heart of the subject goes into a state outside a range to which the regression model is applicable according to the teachings of Witschey in order to keep the data at high accuracy level [see [0036] of Witschey]

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Roes et al. (“Correction for heart rate variability during 3D whole heart MR coronary angiography”, J. of Mag. Imag. 27:1046-1053 (2008)) hereinafter “Roes”
Regarding claims 10 and 11, Nobuyuki further disclose the processing circuitry of the system determining the timing of the data acquisition by using the regression model [see rejection of claim 1 above] 
Nobuyuki does not expressly disclose that the processing circuitry determines a stationary phase of the heart of the subject by using data obtained on a stage prior to the synchronization imaging, and the processing circuitry derives the timing of the data acquisition by using the determined stationary phase.
Roes, directed towards imaging the heart using gating by consideration of heart rate variability [see abstract of Roes] discloses that the processing circuitry determines a stationary phase of the heart of the subject by using data obtained on a stage prior to the synchronization imaging [see page 1046-1047 left column, section under materials and methods], and the processing circuitry derives the timing of the data acquisition by using the determined stationary phase [see page 1048, right column, section under “heart rate variability correction” continued in page 1049] 
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the processing circuitry of Nobuyuki further and configure it such that it determines a stationary phase of the heart of the subject by using data obtained on a stage prior to the synchronization imaging, and the processing circuitry derives the timing of the data acquisition by using the determined stationary phase and the regression model according to the teachings of Roes in order to more accurately synchronize the imaging with the changes in the heart rate of the subject [see 1047, left column , first paragraph of Roes]

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Jacquemet et al. (“Evaluation of a subject-specific transfer function based nonlinear QT interval rate-correction method”, Physiol. Meas. 32 (2011) 619-635) hereinafter “Jacquemet”.
Regarding claim 12, Nobuyuki discloses a regression model as disclosed in claim 1. (see rejection of claim 1 above)
Nobuyuki however, does not disclose that as the regression model, the processing circuitry derives a mathematical function expressing a relationship between an RR interval and a QT interval in an electrocardiographic waveform.  
Jacquemet, directing towards determination of a regression model between various intervals of a heartbeat [see abstract of Jacquemet] discloses that as the regression model, the processing circuitry derives a mathematical function expressing a relationship between an RR interval and a QT interval in an electrocardiographic waveform.[see section 3.1. principles of QT correction method and secion 4.1 and FIG. 3 disclosing the relationship between QT and RR]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the regression model of Nobuyuki further and make it such that as the regression model, the processing circuitry derives a mathematical function expressing a relationship between an RR interval and a QT interval in an electrocardiographic waveform according to the teachings of Jacquemet in order to better represent various RR distributions and their relationship to QT intervals [see page 620 of Jacquemet, last two paragraphs of the page]
Regarding claim 14, Nobuyuki discloses a regression model as disclosed in claim 1. (see rejection of claim 1 above)
 Nobuyuki does not expressly disclose that the processing circuitry derives the regression model on a basis of the electrocardiographic information in a predetermined time period acquired from the subject by using a Holter electrocardiograph.
Jacquemet further discloses that the processing circuitry derives the regression model on a basis of the electrocardiographic information in a predetermined time period acquired from the subject by using a Holter electrocardiograph. [see page 620, last paragraph of the page, page 621, section under 2.1. clinical protocol and page 633, section 5. Discussion and conclusion, first pargarph]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the regression model of Nobuyuki further and make the the processing circuitry such that it derives the regression model on a basis of the electrocardiographic information in a predetermined time period acquired from the subject by using a Holter electrocardiograph according to the teachings of Jacquemet in order to better represent various RR distributions and their relationship to QT intervals [see page 620 of Jacquemet, last two paragraphs of the page]
Regarding claim 15, Nobuyuki discloses a regression model as disclosed in claim 1. (see rejection of claim 1 above)
Nobuyuki does not expressly disclose that the processing circuitry derives a mathematical relationship between an RR interval and QT interval  in considering of subject specific QT/RR hysteresis.
Jacquemet further discloses that as the regression model, the processing circuitry derives a mathematical function expressing a relationship between an RR interval and a QT interval in considering of subject-specific QT/RR hysteresis. [see abstract and page  632, last full paragraph of the page]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the regression model of Nobuyuki further and make the processing circuitry derive a mathematical function expressing a relationship between an RR interval and a QT interval in considering of subject-specific QT/RR hysteresis according to the teachings of Jacquemet in order to better represent various RR distributions and their relationship to QT intervals [see page 620 of Jacquemet, last two paragraphs of the page].

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Shani et al. (U.S. Publication No. 2009/0234239) hereinafter “Shani”.
Regarding claim 13, Nobuyuki further discloses that as the regression model, the processing circuitry derives a mathematical relationship between intervals of the heart.[see rejection of claim 1 above]
Nobuyuki however, does not expressly disclose that the mathematical relationship is expressing a TP interval in an electrocardiographic waveform, from a relationship between an RR interval and a PT interval in an electrocardiographic waveform.  
Shani, directed towards deriving relationships between various stages of the heartbeat [see abstract of Shani] discloses that the mathematical relationship is expressing a TP interval in an electrocardiographic waveform, from a relationship between an RR interval and a PT interval in an electrocardiographic waveform [see [0102] FIG. 4 and [0107] of Shani]. 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the mathematical relationship of Nobuyuki and derive a mathematical relationship instead expressing a TP interval in an electrocardiographic waveform, from a relationship between an RR interval and a PT interval in an electrocardiographic waveform according to the teachings of Shani in order to determine the baseline for the heart [see [0102] of Shani]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki et al. (JP Publication No. 2011-036325) hereinafter “Nobuyuki” in view of Jacquemet et al. (“Evaluation of a subject-specific transfer function based nonlinear QT interval rate-correction method”, Physiol. Meas. 32 (2011) 619-635) hereinafter “Jacquemet” as applied to claim 15 above, and further in view of Witschey et al. (U.S. Publication No. 2017/0332981) hereinafter “Witschey”.
Regarding claim 16, Nobuyuki as modified by Jacquemet further discloses that the processing circuitry derives an interval between a boundary between the systole and the diastole and a predetermined waveform by using the regression model. [see [0030] of Nobuyki; the DT is determined for a time between systole an diastole (i.e. QT is the boundary between Q wave and T wave and TQ is the boundary between T-wave and Q-wave)] and when difference between a derived value of the interval and an actual measured value of the interval is outside a tolerated range, the processing circuitry changes the model. [see [0039] of Nobuyuki, last paragraph; if the heart rate of the patient changes, the values are calculated again and a new regression relationship is determined]
Nobuyuki as modified by Jacquemet does not expressly disclose that the processing circuity cancels the data acquisition or discards data acquired by the data acquisition.
Witschey, directed towards MRI imaging with consideration of heartrate and gating during the scanning [see abstract of Witschey] further discloses that the processing circuitry cancels the data acquisition or discards data acquired by the data acquisition when the heart of the subject goes into a state outside a normal considered range [see [0036] of Witschey discloses that when the heart exhibits arrhythmia (i.e. goes outside normal range), the data associated with that period is discarded)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of Nobuyuki as modified by Jacquemet further and make it such that it cancels that data acquisition or discards the data acquired by the data acquisition when the heart of the subject goes into a state outside a range to which the regression model is applicable according to the teachings of Witschey in order to keep the data at high accuracy level [see [0036] of Witschey]

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793